Citation Nr: 1015062	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  97-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for blindness of the left 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's request 
to reopen his previously denied claim for service connection 
for left eye blindness on the grounds that no new and 
material evidence had been submitted.

This matter was initially before the Board in February 1999, 
at which time it was remanded for additional development.  
Then, in a July 2004 decision, the Board granted the 
Veteran's request to reopen his claim for service connection 
for left eye blindness but remanded the issue of entitlement 
to service connection on the merits for additional 
development.  

Subsequently, in a decision dated in September 2005, the 
Board denied the Veteran's claim for service connection for 
left eye blindness.  Thereafter, he filed a timely appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  In November 2009, the Court vacated the Board's 
decision and remanded the matter for further consideration 
consistent with its April 2008 Memorandum Decision.  A 
Judgment was subsequently entered in July 2008.  

In accordance with the Court's Memorandum Decision, the issue 
of entitlement to service connection for left eye blindness 
was remanded by the Board in December 2008 for further 
development.  The case is now ready for disposition.

Please note that, in April 2010, the Board granted a motion 
to advance this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A left eye disorder was not noted at the time of 
induction, and the Veteran is entitled to the presumption of 
soundness.

2.  The Veteran injured his left eye in service.

3.  The Veteran's current left eye blindness was incurred in 
or aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for left eye blindness 
have been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.  
In the decision below, the Board grants the claim of service 
connection for left eye blindness.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  
38 C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2009).  

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the Veteran's 
service treatment records were unavailable and appear to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The Board 
recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

The RO originally denied the Veteran's claim for service 
connection because it was determined that his left eye 
disability preexisted service and was not aggravated during 
service.  In determining whether the Veteran's left eye 
disorder may have preexisted service, the Board finds that a 
left eye disorder was not "noted" at the time of his 
examination, acceptance, and enrollment into active service.  
As stated above, service treatment records were unavailable 
for review and bear no indication of a preexisting condition.  
Moreover, to the extent that there was a notation in the 
medical history portion of a February 1994 VA examination 
report, which stated that the Veteran had a history of 
decreased visual acuity of unknown etiology since childhood, 
the Board finds that this is not sufficient to establish that 
his left eye condition preexisted service.  As clear and 
unmistakable evidence has not been demonstrated as is 
necessary to rebut the presumption of soundness, the Veteran 
is presumed to have entered service in sound condition and 
free from injury or disease of the left eye.  Accordingly, 
the Board will next discuss whether he may be entitled to 
service connection for left eye blindness on a direct basis.

In the present case, the Veteran contends that left eye 
blindness is related to service.  In first determining 
whether a current disability is shown by the record, VA 
treatment records as early as 1990 initially reflect a 
diagnosis of left eye blindness, and the most recent March 
2009 VA examination also confirmed decreased vision of the 
left eye.  As such, the evidence demonstrates the existence 
of a current left eye disability, meeting the first 
requirement for the establishment of service connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he became blind in the left eye 
during service as a result of an eye operation after he hit 
his head on a filing cabinet and sustained trauma to the left 
eye.  In support of his claim, the Veteran submitted 
photographs taken when he was stationed in Japan, which 
showed him with gauze and tape over his left eye.  He further 
asserts that he has continued to experience left eye 
blindness and poor vision ever since his eye operation on 
active duty, approximately in December 1952. 

Even though service treatment records are unavailable to 
review, the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, there is no 
dispute that Veteran is competent to report symptoms of 
decreased visual acuity he experiences because this requires 
only personal knowledge as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board also finds these statements to be credible, as 
there is internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this regard, the Board finds it significant that the Veteran 
consistently provided a history of in-service trauma and an 
operation of the left eye when he later sought treatment for 
his disorder after service separation.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  

It is acknowledged that a review of the post-service medical 
records reflect conflicting causes to the Veteran's current 
left eye disorder.  For example, in a May 1992 VA treatment 
report, "congenital" left eye blindness was noted; in a 
February 1994 VA treatment report, it was noted that the 
etiology of his disorder was unclear and that the decreased 
vision of the left eye could be secondary to amblyopia, which 
may be congenital in nature, or traumatic optic neuropathy, 
which may be related to eye trauma; and, according to a May 
1994 ophthalmology consult, a diagnosis of traumatic optic 
neuropathy was confirmed.  As such, the medical evidence is 
divided regarding the cause of the Veteran's left eye 
disability.  

As a result of the conflicting medical evidence, the Veteran 
underwent VA examinations in December 2004 and March 2009 to 
determine the nature and etiology of his claimed disorder.  
However, the December 2004 VA examiner determined that the 
cause of the vision loss was not known and that an opinion as 
to its etiology could not be rendered.  A July 2009 opinion 
rendered in relation to the most recent March 2009 VA 
examination also indicated that "a definitive [diagnosis] 
explaining his vision impairment [of the left eye] and the 
time of the occurrence of the vision loss [] cannot be made 
at this time without conjecture."  As each examiner 
determined that an opinion could not be rendered, the 
examinations do not constitute medical evidence weighing for 
or against a finding of service connection.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay testimony 
and medical evidence of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 
12 Vet. App. 22, 26 (1998).  While the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain yet another medical 
opinion.  However, in July 2009, the VA examiner expressly 
determined that while a fundus examination was not performed 
at the time of the March 2009 VA examination, "[w]hether or 
not this additional exam would provide a more definitive 
diagnosis basis and time of visual loss [of the left eye] is 
questionable in view of the fact that his last fundus exam . 
. . was stated to be 'normal in appearance.'"

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).   
Accordingly, given the competent and credible statements of 
record asserting continuity of symptomatology since service, 
as well as the medical evidence of record suggesting that his 
left eye disorder is trauma-related, the Board resolves doubt 
in the Veteran's favor and finds that the evidence supports 
the establishment of service connection for left eye 
blindness.  As such, his service-connection claim is granted.


ORDER

Service connection for left eye blindness is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


